Exhibit 10.1

 
STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement (“Agreement”) made and entered into as of July 30,
2012, by and between Energy Edge Technologies Corporation (“Buyer”) and Dutchess
Private Equities Fund, Ltd. (“Seller”).


This Agreement sets forth the terms and conditions upon which the Seller is
selling to the Buyer and the Buyer is purchasing from the Seller twenty million
eight hundred eighty thousand two hundred and eighty (20,880,280) unrestricted
shares (“Shares”) of common stock of Union Dental Holdings, Inc., a publicly
traded Florida corporation with ticker symbol UDHI (“Company”) and a warrant to
purchase up to  thirty-nine million six hundred thousand (39,600,000) shares of
common stock of the Company (“Warrant”).


In consideration of the mutual agreements contained herein, the parties hereby
agree as follows:


I. SALE OF THE SHARES.


1.01           Shares and Warrant being Sold. Subject to the terms and
conditions of this Agreement, the Seller is selling the Shares and the Warrant
to the Buyer.


1.02           Purchase Price. “The Purchase Price” of the Shares and the
Warrant shall be eighty thousand dollars ($80,000) cash (“First Payment”), and
eighty thousand dollars ($80,000) cash or one hundred thousand dollars
($100,000) worth of Buyer’s unrestricted shares of common stock paid within 45
days after the UDHI Shares have been cleared on behalf of EEDG and are eligible
for sale through a broker (“Final Payment”).


1.03           Settlement. The Seller will arrange for the Shares and the
Warrant, properly endorsed and medallion guaranteed to the Buyer, to be
delivered to Vincent & Rees (the “Escrow Agent”).  Upon delivery of the shares
and warrant, the Buyer will deliver the First Payment to the Escrow Agent at:


Vincent & Rees
Attn: David Rees or Chase Chandler
175 S. Main Street
15th Floor
Salt Lake City, UT 84111


The First Payment shall remain in escrow until the Shares have been deposited
into the Buyer’s brokerage account and are eligible for sale in a broker’s
transaction, upon such time the First Payment will be immediately delivered to
the Seller.  In the event the Shares are not cleared for sale through a broker
and it is apparent that the Shares will not clear, the Buyer shall return the
Shares to the Escrow Agent and the Escrow Agent shall return the Shares and the
Warrant to the Seller and the First Payment to the Buyer and this Agreement
shall be declared null and void. In the event the Shares clear and are eligible
for sale through a broker, the Buyer will deliver the Final Payment to the
Seller within forty five days from such date, and the Escrow Agent shall deliver
the Warrant to the Buyer immediately thereafter.


1.04           Closing. The Closing of the transactions shall take place on July
30, 2012, or at such other date and time as the parties may mutually agree in
writing.
 
 
1.05           Delivery by the Seller. At the Closing, the Seller shall deliver
the Shares and the Warrant to the Escrow Agent.
 

 
 

--------------------------------------------------------------------------------

 



II. RELATED TRANSACTIONS.


2.01           Finders. The Seller and the Buyer acknowledge, respectively, that
there were no finders with respect to the transaction contemplated herein that
either is obligated to.
 
III. REPRESENTATIONS AND WARRANTIES OF SELLER.
The Seller hereby represents and warrants as follows:


3.01           Organization, Capitalization, etc.  To the best of the Seller’s
knowledge, the Company is a corporation duly organized, validly existing, and in
good standing under the laws of the State of Florida, and is qualified in no
other state.


3.02           Authority; No Violation. The execution and delivery of this
Agreement by the Seller, and the consummation of the transactions contemplated
hereby have been duly authorized. Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby will
constitute a violation or default under any term or provision of the Certificate
of Incorporation or bylaws of the Seller or the Company, or of any contract,
commitment, indenture, other agreement or restriction of any kind or character
to which the Seller is a party or by which the Seller is bound. 


3.03           Disclosure. No representation or warranty by the Seller contained
in this Agreement, and no statement contained in any instrument, list,
certificate, or writing furnished to the Buyer pursuant to the provisions hereof
or in connection with the transaction contemplated hereby, contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein or therein not misleading or
necessary in order to provide a prospective purchaser of the business of the
Company with proper information as to the Company and its affairs.


3.04           Non-Affiliate.  The Seller is not currently, and has not been for
the last 90 days, an officer, director, 10% or more shareholder, or in any other
way an affiliate of the Company.  The Seller is not a person or entity that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with the Company.


3.05           Unrestricted Shares.  The Shares are validly issued with no
adverse claims pertaining to the Shares.  The Shares are free trading, free and
clear of any encumbrance and will not be retracted at a later date.  It is
understood that neither the Company, nor the Company’s transfer agent will take
any action to cancel or encumber the Shares.  The Seller hereby indemnifies and
holds harmless the Buyer and any brokerage and/or clearing firm working with the
Buyer against any all claims with respect to the Shares and any reliance on any
representations made by the Seller.


3.06           No Additional Shares or Rights.  The Seller (including any
affiliates or associated companies) represents that it has no other shares or
ownership of the Company besides the Shares and the Warrant.  Further, the
Seller has no additional rights, options, warrants, agreements, or
understandings to acquire shares of the Company besides the Shares and the
Warrant.


3.07           No Additional Buying or Selling Company stock.  The Seller and
the Seller’s broker (the “Broker”) agree that upon the execution of this
Agreement, no additional shares of the Company’s common stock will be bought or
sold or caused to be bought or sold by the Seller (or any of the Seller’s
affiliates of associated companies) for a minimum of six (6) months following
the execution of this Agreement.

 
 

--------------------------------------------------------------------------------

 

3.08           Limitation on Resale of Shares.  As part of the consideration and
to induce Buyer to enter into this Agreement, Seller agrees to enter into a
separate Lock-up and Leak-out agreement with Energy Edge as of even date
herewith, which among other things, will prohibit the Seller from ever selling
an amount of Energy Edge’s common stock that would cause the Seller to be more
than twenty percent (20%) of the daily trading volume.


IV. REPRESENTATIONS AND WARRANTIES BY BUYER.
Buyer hereby represents and warrant as follows:


4.01           Authority; No Violation. The execution and delivery of this
Agreement by the Buyer and the consummation of the transactions contemplated
hereby by Buyer has been duly authorized.  Neither the execution and delivery of
this Agreement nor the consummation of the transactions contemplated hereby will
constitute a violation or default under any term or provision of any contract,
commitment, indenture, other agreement or restriction of any kind or character
to which any of the individual Buyer is a party or by which any of the
individual Buyer is bound.


4.02           Representations Regarding the Acquisition of the Shares.
 
 
(a)           The Buyer understands the speculative nature and the risks of
investments associated with the Company and confirms that it is able to bear the
risk of the investment;


(b)           The Buyer has had the opportunity to ask questions of the Seller
and receive additional information about the Company, or could acquire it
without unreasonable effort or expense necessary to evaluate the merits and
risks of any such purchase.  Further, the Buyer has been given an opportunity to
question the Seller and receive related documentation to the purchase;


(c)           The Buyer has sufficient knowledge and experience in financial and
business matters, and is sufficiently familiar with investments of the type
represented by the Shares, including familiarity with previous private and
public purchases of speculative and restricted securities, that it is capable of
evaluating the merits and risks associated with purchase of the Shares;


(d)           In evaluating the merits of the purchase of the Shares, Buyer has
relied solely on his, her or its own investigation concerning the Company and
has not relied upon any representations provided by the Seller;


(e)           The Buyer and its principals have not: (a) been party to any
adverse proceeding brought by the SEC or any similar state agency; (b) any
material criminal proceeding regarding the purchase or sale of securities or
other crimes, excluding only misdemeanor crimes; or (c) filed bankruptcy
proceedings within the past five years;


(f)           The Buyer is able to pay his, her or its debts as they become due,
and the Buyer (a) is not currently insolvent; (b) has made no general or other
assignment for the benefit of creditors; and (c) is not party to any material
proceeding that would have an adverse effect on the Buyer’s assets; and


(g)           The Purchase Price that the Buyer is utilizing to purchase the
Shares and the Warrant being acquired hereunder were earned or acquired by or
paid to the Buyer for lawful purposes.
 
 V. SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION.

 
 

--------------------------------------------------------------------------------

 



5.01           Survival of Representations. All representations, warranties, and
agreements made by any party in this Agreement or pursuant hereto shall survive
the execution and delivery hereof and any investigation at any time made by or
on behalf of any party.


VI. ADDITIONAL CONDITIONS TO CLOSING


6.01           Obligation of Buyer to Close. The Buyer shall not be obligated to
close this transaction unless it is satisfied, following reasonable
investigation, that all of the representations of Seller as of the date of
execution of this Agreement and as of the date of Closing under this Agreement
are true and correct in all material respects.


6.02           Obligation of Seller to Close.  The Seller shall not be obligated
to close this transaction unless it is satisfied, following reasonable
investigation, that all of the representations of the Buyer as of the date of
execution of this Agreement and as of the date of Closing under this Agreement
are true and correct in all material respects.


VII. SURVIVAL AND INDEMNIFICATION


7.01           Survival. The representations, warranties and covenants made by
the parties in this Agreement and in any other certificates and documents
delivered in connection herewith shall survive the Closing and shall apply until
the first anniversary of the Closing Date.


VIII. MISCELLANEOUS
8.01           Expenses. Each of the parties shall bear its own expenses
incurred in conjunction with the Closing hereunder.
 
8.02           Further Assurances. From time to time, at the request of the
Buyer and without further consideration, the Seller shall execute and transfer
such documents and take such action as the Buyer may reasonably request in order
to effectively consummate the transactions herein contemplated.


8.03           Parties in Interest. All the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of, and shall be
enforceable by the heirs, beneficiaries, representatives, successors, and
assigns of the parties hereto.


8.04           Prior Agreements; Amendments. This Agreement supersedes all prior
agreements and understandings between the parties with respect to the subject
matter hereof. This Agreement may be amended only by a written instrument duly
executed by the parties hereto or their respective successors or assigns.


8.05           Headings. The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretations of this Agreement.


8.06           Confidentiality. Each party hereby agrees that all information
provided by the other party and identified as “confidential” will be treated as
such, and the receiving party shall not make any use of such information other
than with respect to this Agreement. If the Agreement shall be terminated, each
party shall return to the other all such confidential information in their
possession, or will certify to the other party that all of such confidential
information that has not been returned has been destroyed.
 
8.07           Notices. All notices, requests, demands, and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered or mailed (registered or certified mail,

 
 

--------------------------------------------------------------------------------

 

postage prepaid, return receipt requested) to the parties at their address
specified on the signature page hereto, with a copy sent as indicated on the
signature page.


8.08           Counterparts. This Agreement may be executed simultaneously in
several counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.


8.09           Applicable Law. This Agreement shall be governed by, and
construed in accordance with the laws of the Commonwealth of Massachusetts.


IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Buyer, the Seller and the Company on the date first above written.


BUYER:
 
 
[ex1011.jpg]
_________________________________
Robert Holdsworth
President, Energy Edge Technologies Corp.
 
 
 
Buyer’s Address for Notices:
 
1200 Route 22 East
Suite 2000
Bridgewater, NJ 08807
 
 
With a copy to:
 
__________________________
__________________________
__________________________
 
 
 
 
 
SELLER:
 
Dutchess Private Equities Fund, Ltd.
 
 
 
/s/ Douglas Leighten                                
Name: Douglas Leighten
Title: Director
 
 
 
 
Seller’s Address for Notices:
 
__________________________
__________________________
__________________________
 
 
With a copy to:
 
__________________________
__________________________
__________________________
   




 
 

--------------------------------------------------------------------------------

 
